Citation Nr: 1646150	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  16-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Vocational Rehabilitation subsistence allowance benefits under Chapter 31 for the Fall 2014 and Spring 2015 semesters. 

(The issues of whether new and material evidence has been received to reopen the previously denied claim of entitlement to Post-9/11 GI Bill (Chapter 33) tuition payments at a rate in excess of 70 percent and the Veteran's compensation claims are the subject of separate decisions.)

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) New York Regional Office (RO).

The Board notes that the Veteran's appeal initially included the issue of entitlement to reimbursement for editing expenses associated with the Veteran's doctoral dissertation.  The Veteran was granted reimbursement for those expenses in January 2016.  Accordingly, that issue is no longer before the Board. 

The record reflects that after the RO last reviewed this matter in a March 2016 Statement of the Case (SOC), the Veteran submitted additional relevant evidence in support of his appeal.  However, as the Board is granting the Veteran's appeal there is no prejudice in the Board considering this evidence in the first instance. 


FINDINGS OF FACT

1.  During the Fall 2014 and Spring 2015 semesters, the Veteran was registered at New York Medical College for Maintenance of Matriculation, a non-credit class.

2.  In a correspondence received in July 2016, P. L., the Chairman of the Veteran's Doctoral Degree Committee, indicated that the Veteran's dissertation process required time and effort equivalent to or greater than a full-time status credit load.





CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the payment of a subsistence allowance during the Fall 2014 and Spring 2015 semesters are met.  38 U.S.C.A. §§ 3108, 3680 (West 2014); 38 C.F.R. §§ 21.260, 21.4270, 21.4273 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

With regard to the Veteran's claim for Chapter 31 subsistence benefits, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420 (a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  

As the Board is granting the claim, any failure to notify the Veteran pursuant to 38 C.F.R. § 21.420 (2015) is not prejudicial to the Veteran. 

Legal Criteria

Veterans participating in a rehabilitation program under 38 U.S.C. Chapter 31 will receive a monthly subsistence allowance.  See 38 U.S.C.A. §§ 3108, 3680 (West 2014); 38 C.F.R. § 21.260 (a) (2015).  The rates of a Veteran's subsistence allowance are based upon the Veteran's enrollment status as full-time status, three-quarter time status, or half-time status.  See 38 U.S.C.A. § 3108; 38 C.F.R. § 21.260 (2015).  Additionally, 38 C.F.R. § 21.260 foot note 1 provides that the measurement of rates for a subsistence allowance are calculated pursuant to 38 C.F.R. § 21.4270 through 38 C.F.R. § 21.4275 (2015).

In pertinent part, 38 C.F.R. § 21.4270 (2015) provides that for standard collegiate graduate courses, 14 semester hours or equivalent or as certified by a responsible official of the school will be considered full-time status.  Accredited graduate or advanced professional courses pursued in residence at an institution of higher learning will be measured in accordance with § 21.4272, unless it is the established policy of the school to consider less than 14 semester hours or the equivalent as full-time enrollment, or the course includes research, thesis preparation, or a comparable prescribed activity beyond that normally required for the preparation of ordinary classroom assignments.  38 C.F.R. § 21.4273 (a) (2015).  

For graduate studies in absentia, a responsible official of the school will certify a program of research pursued by a Veteran in absentia as full, three-fourths, one-half, less than one-half but more than one-quarter, or one-quarter or less time, and the activity will be assessed by the Department of Veterans Affairs accordingly when: 1) the research activity is defined and organized so as to enable the certifying official to evaluate the time required for its successful pursuit, and 2) the time certified for the research activity is independent of the time devoted to any employment situation in which the veteran or eligible person might be engaged.  38 C.F.R. § 21.4273 (b) (2015)

Analysis 

In this case, basic eligibility for benefits under Chapter 31 is not at issue.  A November 2010 decision granted the Veteran entitlement to Chapter 31 benefits.  A November 2010 counseling narrative report indicates that it was felt that the Veteran should be provided vocational rehabilitation services to complete his medical degree so that he would be able to work as a professor upon completion of his degree.  
The Veteran completed his coursework for his Doctoral Degree in August 2014.  Thereafter, as required by his educational institution, New York Medical College, he registered for Maintenance of Matriculation a non-credit course for the Fall 2014 and Spring 2015 semesters, while he was writing his dissertation.  During this time, he moved to San Diego, California and was not physically present at New York Medical College.  He completed his dissertation in July 2015.  

After reviewing the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that payment of a subsistence allowance for the Fall 2014 and Spring 2015 semesters is warranted.  The Veteran's dissertation process was part of his Doctoral degree program pursuant to his Chapter 31 rehabilitation plan.  To this effect, the Board notes that the Veteran's rehabilitation counselor approved the reimbursement of editing expenses incurred in December 2014, June 2015, July 2015, and September 2015 in association with the dissertation revision process.  Nevertheless, the Veteran was denied entitlement to a subsistence allowance during this period because his Maintenance of Matriculation registration did not indicate that he was registered for any credit hours. 

While the Veteran was not registered for any credit hours during the Fall 2014 and Spring 2015 semesters, the Board finds that his Maintenance of Matriculation registration during those semesters was the equivalent of full-time status.  The academic regulations for New York Medical College indicates that a student who has enough credits for his or her doctoral degree but has not yet been conferred the degree, and who is not on a leave of absence and who is not registered for course credits, must maintain academic standing by registering for Maintenance of Matriculation and pay the Maintenance of Matriculation fee, the cost of one credit.  

While the school does not treat the registration as full-time status for tuition purposes, in a July 2016 correspondence, P. L., an Assistant Professor of Doctoral Studies at the New York Medical College School of Health Sciences and Practices, indicated that the fact that Maintenance of Matriculation was a non-credit bearing registration was misleading regarding students, like the Veteran, who were working on their dissertation study.  P. L stated that the dissertation process was the most rigorous and time-consuming component of the doctoral education and that it demands the student's full attention and daily commitment for activities, such as submitting numerous drafts, responding to the comments of the dissertation committee, and spending long hours revising and updating the student's dissertation.  In closing, P. L. stated that this process demanded the student's full-time participation and despite the fact that it was a non-credit bearing registration, it was without question the period that demands the most time and commitment of the student. 

For graduate studies in absentia, a responsible official of the school may certify a program of research pursued by a Veteran in absentia as full, three-fourths, one-half, less than one-half but more than one-quarter, or one-quarter or less time, and the activity will be assessed by the Department of Veterans Affairs accordingly when: 1) the research activity is defined and organized so as to enable the certifying official to evaluate the time required for its successful pursuit, and 2) the time certified for the research activity is independent of the time devoted to any employment situation in which the veteran or eligible person might be engaged.  38 C.F.R. § 21.4273 (b) (2015)

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's non-credit registration in Maintenance of Matriculation during his dissertation was akin to full-time status.  Despite the fact that the Veteran was registered in a non-credit course, he was conducting full-time research and work on his dissertation, which was a required component of his Doctoral degree.  38 C.F.R. § 21.4273 (a)(2) (2015) provides exceptions for courses, such as research and thesis preparation, that require more time and effort than comparable semester hour registrations.  

The Board acknowledges that the record contains conflicting evidence regarding whether the Veteran was physically present at New York Medical College during the dissertation process.  In his October 2014 notice of disagreement, the Veteran reported that nearly all of his dissertation work was in a university setting and that he met with faulty in their offices and classrooms and used the university library and facilities, therefore he should not be denied on the basis of the work being done outside of the classroom.  In contrast, the March 2016 SOC indicated that the Veteran relocated to California in August 2014.  The Board finds that whether the Veteran was in residence or in absentia from his educational institution is not dispositive.  While 38 C.F.R. § 21.4273 (a)(2) (2015) allows a responsible school official to certify less than 14 credit hours as full-time status, to specifically include registrations for activities such as research and thesis, 38 C.F.R. § 21.4273 (b) provides a similar exception for studies who pursue research activities in absentia.  

The critical factor for the application of both provisions is that a responsible official of the school certifies that the enrollment requires prescribed activities that necessitate time and preparation comparable to that of the certified enrollment status.  See 38 C.F.R. § 21.4273 (2015).  The Board finds that that P. L.'s correspondence satisfies the requirements of certification by a responsible school official that the Veteran's Maintenance of Matriculation registration necessitated time and effort equivalent to that of a full-time enrollment.  P. L. is a facility member of the New York Medical College's doctoral studies program and was in a position to evaluate the time required for the successful pursuit of the Veteran's dissertation.  Additionally, in his March 2016 VA Form 9, the Veteran indicated that P. L. was the Chairman of the Veteran's Doctoral Degree Committee.  Accordingly, P. L. was in a position to evaluate and certify the amount of time needed for the completion of the Veteran's dissertation.  In light of the above, the Board finds that the evidence warrants granting entitlement to a subsistence allowance for the Fall 2014 and Spring 2015 semesters. 


ORDER

Entitlement to vocational rehabilitation subsistence allowance benefits under Chapter 31 for the Fall 2014 and Spring 2015 semester is granted, subject to the regulations governing payment of monetary awards. 


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


